Citation Nr: 0517283	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an essential tremor.

2.  Entitlement to service connection for an essential 
tremor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to July 1946 
and from February 1951 to September 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Waco, Texas, in which the RO reopened the claim of service 
connection for an essential tremor.  The Board finds that a 
new and material evidence analysis is necessary for the issue 
of service connection for an essential tremor because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  Thus, the Board must first determine if the veteran 
has submitted new and material evidence sufficient to reopen 
the claim of service connection for an essential tremor and 
the issues are as stated on the title page.

In November 2004 the representative withdrew the veteran's 
request for a Decision Review Officer hearing at the RO.  
Therefore, no further development with regard to a hearing is 
necessary.


FINDINGS OF FACT

1.  The RO, in a May 2002 rating decision, denied service 
connection for an essential tremor.  The RO notified the 
veteran of that decision later that month.  The veteran did 
not file a timely notice of disagreement.

2.  The additional evidence submitted since the May 2002 
rating decision is new; by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for essential tremor.

3.  The veteran did not have an essential tremor during the 
period of active duty from July 1944 to July 1946 or within 
one year of separation from that period of active duty, and 
his essential tremor is not otherwise related to that period 
of active duty.

4.  There is clear and unmistakable evidence that the veteran 
had an essential tremor prior to his period of active duty 
from February 1951 to September 1951.

5.  There is clear and unmistakable evidence that the 
essential tremor was not aggravated during the veteran's 
period of active duty from February 1951 to September 1951 or 
within one year of separation.

 
CONCLUSIONS OF LAW

1.  The May 2002 RO rating decision denying service 
connection for an essential tremor is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2004).

2.  The evidence received subsequent to the May 2002 RO 
rating decision is new and material, and the claim of service 
connection for an essential tremor is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The essential tremor was not incurred in or aggravated by 
the period of active duty from July 1944 to July 1946 and may 
not be presumed to have been incurred during the period of 
active duty from July 1944 to July 1946.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  The essential tremor was not aggravated during the period 
of active duty from February 1951 to September 1951.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004); 70 Fed. Reg. 23,027 (May 4, 
2005) (amending 38 C.F.R. § 3.303(b)); VAOPGCPREC 3-2003 
(July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In April 2002, prior to the May 2002 rating 
decision, the agency of original jurisdiction (AOJ) provided 
explicit notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c). 

The Board notes that most of the veteran's service medical 
records are unavailable.  In 1946 and in 1951, the AOJ 
received reports of the veteran's July 1946 and September 
1951 separation examination, respectively.  The AOJ contacted 
the National Personnel Records Center (NPRC) in May 2002 in 
an attempt to locate any additional service medical records.  
Unfortunately, only an Office of the Surgeon General report 
was found.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

The veteran has not identified any VA medical treatment.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The veteran has 
submitted private medial records.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  As for a VA examination, the private 
clinical records are, in fact, examinations, and additional 
examinations are not needed.  38 C.F.R. § 3.326.  These 
records establish a diagnosis of an essential tremor.  
Another examination for the purpose of confirming a fact 
would serve no further purpose.  As for obtaining a medical 
opinion, there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The veteran has not identified any recent treatment by VA or 
any other source.  In addition, the September 2003 rating 
decision, the February 2004 statement of the case (SOC), and 
the May, July and December 2004 supplemental statements of 
the case (SSOCs) informed the veteran of the evidence in the 
possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

In the August 2003 VCAA letter, the AOJ asked the veteran to 
submit evidence pertaining to his claim.  In a March 2005 
letter, the AOJ informed the veteran that he should submit 
any additional evidence to the Board.  Based on the above, VA 
substantially complied with the fourth notice element - 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

By a March 2005 letter, the AOJ informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

In the May 2002 rating decision, the RO denied service 
connection for an essential tremor on the basis that there 
was no evidence that the veteran had a tremor in service.  
The RO notified the veteran of that decision later that 
month.  The veteran did not file a timely notice of 
disagreement.

The evidence before the RO in May 2002 was the reports of the 
July 1946 and September 1951 separation examinations, the 
veteran's claim dated in January 2002, and a report of the 
Office of the Surgeon General, Department of the Army.  At 
the July 1946 separation examination, the veteran denied that 
he had any wound, injury, or disease which was disabling.  
The neurological diagnosis was normal.  At the September 1951 
separation examination, the neurological evaluation was 
normal.  In his January 2002 claim, the veteran reported that 
he had tremors in 1945 and 1946.  In May 2002, the RO 
received a report of the Office of the Surgeon General, 
Department of the Army, pertaining to the veteran.  That 
report reflects that the veteran was hospitalized in January 
1945 for motion sickness and that there were no other 
hospitalizations.

Since the May 2002 RO rating decision, the evidence submitted 
includes a January 1951 letter from the veteran's mother, a 
statement of the veteran apparently written in early 1951, an 
enlisted reserve qualification and availability questionnaire 
dated in September 1951, a private health questionnaire 
completed in June 1975, private medical records and a private 
doctor statement dated in 1983, a statement of the veteran's 
sister dated in June 2003, statements of associates, and 
statements of the veteran's spouse.

In a January 1951 letter to a congressman, the veteran's 
mother expressed her desire that the veteran be stationed 
stateside for his upcoming period of active duty.  She stated 
that the veteran came back from World War II a nervous wreck 
and that he was still very nervous, to the extent that people 
remarked about it.

In a statement of the veteran apparently written right before 
his period of active duty starting in February 1951, the 
veteran reported that he came back from his first period of 
active duty with a bad case of the nerves, which was now very 
evident at times, to the extent that people commented about 
it.

In an enlisted reserve qualification and availability 
questionnaire dated in September 1951, the veteran reported 
that in his opinion, he was physically unfit for service.

A private health questionnaire completed in June 1975 
reflects that the veteran reported that he often shaked or 
trembled.  Private medical records show that in May 1983 it 
was indicated that the veteran had a rather gross tremor.  
The veteran underwent a private neurological evaluation in 
August 1983.  The veteran reported that he had had a nervous 
tremor.  Under the chronological history section of the 
examination report, it was noted that the veteran probably 
had had symptomatology for a long time, going back to his 
early twenties.  In a September 1983 statement, a private 
doctor noted that the veteran had had some tremor for many 
years, possibly as long ago as his early twenties.  The 
doctor indicated that in the last five to seven years, his 
tremor had become more obvious and that this was particularly 
true in the last two or three years.  The final diagnosis was 
an essential tremor.  

An April 1995 private medical record reflects that the 
veteran first noted difficulty holding cups, trays, and other 
objects in his early twenties.  It was indicated that an 
essential tremor was initially diagnosed and that it had been 
treated with beta-blockers for the last twenty years.  The 
impression was that the veteran presented with a history and 
examination findings that were compatible with a diagnosis of 
benign postural tremor.

In a statement dated in June 2003, the veteran's sister 
reported that the veteran had had a tremor in his hands since 
he returned home from active duty during World War II.

In a statement received in July 2003, an associate of the 
veteran, P.B., reported that he had known the veteran for 
over 50 years.  He indicated that it had been his 
understanding from the veteran's friends and relatives that 
his tremors started in service and had gotten worse over the 
years.

In a September 2003 statement, the veteran's spouse reported 
that the veteran came home from Europe with a tremor.

In a statement received in April 2004, P.B. reported that he 
first met the veteran circa 1952 and that he noticed at that 
time that the veteran's hands intermittently shook.

In an April 2004 statement, another associate of the veteran, 
J.C., reported that the he met the veteran around 1962 and 
that he noticed that the veteran's hands shook when they had 
lunch together.  J.C. stated that the veteran told him that 
his "shakes" started during World War II while service with 
the military police in Europe.

In a statement received in June 2004, P.B. reported that he 
had known the veteran since the early 1950s and that he had 
suffered from tremors ever since his stint in service during 
World War II.  He added that over the years, the veteran's 
condition grew steadily worse.

In a November 2004 statement, the veteran's spouse indicated 
that she had only known the veteran since 1979.

III.  Legal Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  Prior unappealed decisions of the RO are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a), 20.1103 (2004).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
the current version of 38 C.F.R. § 3.156(a), which is 
applicable in this case since the veteran filed his claim 
after August 29, 2001, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for an organic disease of the 
nervous system when it is manifested to a compensable degree 
within one year following discharge from active service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2004).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).

The lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him or her through his or her senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as lay person, 
he or she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

A.  New and Material Evidence

The veteran has alleged continuity of symptomatology.  The RO 
in the May 2002 rating decision denied the claim on the basis 
that there was no evidence of a tremor in either period of 
active duty.  The statement and letter of the veteran and his 
mother prior to his second period of active duty suggest that 
he had neurological symptomatology prior to that period of 
active service, but the statement of the veteran's sister 
indicates that he did have neurological symptomatology prior 
to his second period of active duty.  The September 1983 
statement of a private doctor indicates that the veteran 
possibly had his current disability prior to his second 
period of active duty.  At this stage the Board may not 
question the probative value of medical opinions.  The 
private doctor statement provides evidence of a pre-existing 
current disability, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.

B.  Service Connection

The veteran alleges that his tremors began during the first 
period of active duty.  The veteran became 20 years old in 
April 1946.  He left active service in July 1946.  Therefore, 
the first question is whether he had an essential tremor 
during the period of active duty from July 1944 to July 1946 
or within one year of separation from that period of active 
duty.  The veteran, his sister, and his mother are the only 
two individuals who can report his symptomatology during the 
1940s.  The other lay individuals by their own admissions did 
not know the veteran during the 1940s and were reporting what 
the veteran told them about his symptomatology during the 
1940s.  The veteran has asserted that he had tremors in 1945 
and 1946.  The veteran is competent to report his 
symptomatology.  Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494-95.  His sister and his mother merely report that 
he had tremors or nervousness after he returned home from 
World War II.  The statements of the veteran's sister and 
mother do not provide specificity about when the 
symptomatology actually began.  In other words, their 
statements do not establish that the veteran had neurological 
symptomatology during his first period of active duty or 
within one year of his first period of active duty.

The September 1983 statement of a private doctor reflects 
that it was possible that the veteran had had an essential 
tremor since his early twenties.  However, that opinion is 
based on a history given by the veteran and does not specify 
when in his early twenties the essential tremor began.  Due 
to a lack of specificity, this statement does not establish 
that the veteran had an essential tremor during his first 
period of active duty or within one year of his first period 
of active duty.  In April 1995, the veteran reported to a 
private doctor that he first noted difficulty holding cups, 
trays, and other objects in his early twenties.  In addition 
to a lack of specificity, this reporting is a mere 
transcriptions of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The only contemporaneous medical records during the first 
period of active duty or within one year of separation from 
that period of active duty are the report of the Office of 
the Surgeon General, Department of the Army, and the report 
of the July 1946 separation examination.  The report of the 
Office of the Surgeon General does not show that the veteran 
was hospitalized for an essential tremor.  At the July 1946 
separation examination, the veteran denied that he had any 
wound, injury, or disease which was disabling.  The 
neurological diagnosis was normal.  

The Board places greater weight on the report of the Office 
of the Surgeon General, Department of the Army, and the 
report of the July 1946 separation examination than on the 
veteran's and others' reporting of symptomatology and the 
medical evidence indicating the current disability may have 
begun at some point in the veteran's early twenties because 
the former evidence is contemporaneous with the time period 
in question.  Therefore, the Board finds that the veteran did 
not have an essential tremor during the period of active duty 
from July 1944 to July 1946 or within one year of separation 
from that period of active duty, and that his essential 
tremor is not otherwise related to that period of active 
duty.

Although an entrance examination for the second period of 
active duty is not of record, the veteran is entitled to the 
presumption of soundness since his service was not in the 
Commonwealth Army of the Philippines, to include guerrilla 
service.  See 38 C.F.R. § 3.40 (2004).  When the veteran 
entered his second period of active duty in February 1951, he 
was almost twenty-five years old.  Long before the veteran 
ever filed a claim, he reported in 1983 that he had had 
nervous tremor since his early twenties.  Therefore, the 
September 1983 statement of a private doctor indicating that 
the essential tremor may have begun when the veteran was in 
his early twenties is probative on the question of whether 
the essential tremor preexisted the second period of active 
duty.  Also, the veteran submitted his own statement and a 
letter from his mother, both of which were apparently written 
prior to his second period of active duty and are apparently 
contemporaneous with the time period in question.  These 
documents allege that he had nervous symptomatology prior to 
that period of service.  In light of the above, the Board 
finds that the veteran's reporting of symptomatology prior to 
the second period of active duty is credible.  Since the 
doctor in the September 1983 statement related the current 
disability, an essential tremor, to the veteran's reporting 
of having symptomatology prior to the second period of 
service, the Board finds that there is clear and unmistakable 
evidence that the essential tremor preexisted the second 
period of active duty.  Again, shaking is visible to a layman 
and the witnessing of the event is competent.  Layno, 6 Vet. 
App. at 470.  

The remaining question is whether there is clear and 
unmistakable evidence that the essential tremor was not 
aggravated during the second period of active duty or within 
one year of separation.  Although the burden of proof is on 
VA to show that there is clear and unmistakable evidence that 
the essential tremor was not aggravated during the second 
period of active duty, the Board notes that there is no 
evidence showing that the essential tremor was aggravated 
during the second period of active duty.  The veteran has 
merely presented evidence of long-standing symptomatology.  
He has not presented evidence that in particular addresses 
symptomatology or change of such during his second period of 
active duty.  Also, the medical evidence submitted by the 
veteran, including the September 1983 statement of a private 
doctor, does not address whether the essential tremor was 
aggravated during the second period of active duty.  The only 
contemporaneous medical evidence from the time period is the 
September 1951 separation examination.  At the examination, 
the neurological evaluation was normal.  In light of the lack 
of a finding of an essential tremor on the separation 
examination, the Board finds that there is clear and 
unmistakable evidence that the essential tremor was not 
aggravated during the second period of active duty.  

The Board is aware that many of the service medical records 
are apparently missing.  However, the reports of the two 
separation examinations are of record.  The Board places 
great weight on those reports in addressing the above-
discussed matters.

In sum, the veteran did not have an essential tremor during 
the period of active duty from July 1944 to July 1946 or 
within one year of separation from that period of active 
duty.  His essential tremor is not otherwise related to that 
period of active duty.  There is clear and unmistakable 
evidence that the veteran had an essential tremor prior to 
his period of active duty from February 1951 to September 
1951.  There is clear and unmistakable evidence that the 
essential tremor was not aggravated during the veteran's 
period of active duty from February 1951 to September 1951 or 
within one year thereof.  Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.











ORDER

The application to reopen a claim of service connection for 
an essential tremor is granted.

Service connection for an essential tremor is denied.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


